SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 28th day of February, two thousand and three.
*378ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiffs appeal from a final judgment of the United States District Court for the Eastern District of New York (Thomas C. Platt, Judge) in favor of defendants. Plaintiffs, landowners in Suffolk County, New York, brought this action to challenge the constitutionality of the Long Island Pine Barrens Maritime Reserve Act, N.Y. Envtl. Conserv. Law § 57-0101 et seq. (McKinney 1997) (the “Act”). The Act’s stated purpose is “to allow the state and local governments to protect, preserve and properly manage the unique natural resources of the Pine Barrens-Peconic Bay system.” N.Y. Envtl. Conserv. Law § 57-0105. The District Court dismissed plaintiffs’ substantive due process claim pursuant to Fed.R.Civ.P. 12(b)(6), denied plaintiffs’ motion for summary judgment on their equal protection claim, and granted defendants’ motion for summary judgment on the equal protection claim. To the extent that plaintiffs argue in support of any claims other than their facial substantive due process and equal protection challenges, such claims have been either waived or abandoned, and we do not consider them.
The District Court dismissed plaintiffs’ substantive due process claim because plaintiffs had not alleged that they had a property interest in the continued pre-Act zoning of their land. Plaintiffs do not challenge this particular conclusion on appeal, and we agree with the District Court that plaintiffs have failed to allege anything more than a unilateral expectation in the continued zoning of their land. See, e.g., Ellentuck v. Klein, 570 F.2d 414, 429 (2d Cir.1978) (“Under New York law, ... a landowner has no vested interest in the existing classification of his property.”). We therefore affirm the District Court’s dismissal of plaintiffs’ substantive due process claim.
We also note that, even if plaintiffs could allege a protected property interest, the Act would still survive a substantive due process challenge. The Act is subject to rational basis review because it neither infringes fundamental rights nor affects a suspect class. See Vance v. Bradley, 440 U.S. 93, 96-97, 99 S.Ct. 939, 59 L.Ed.2d 171 (1979). Under this deferential standard, plaintiffs’ due process claim will fail if the Act is rationally related to any legitimate state interest. See Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 461-63, 101 S.Ct. 715, 66 L.Ed.2d 659 (1981). It is clear that the Act is rationally related to several legitimate state interests. See Dittmer v. County of Suffolk, 188 F.Supp.2d 286, 289 (E.D.N.Y.2002) (listing the Act’s goals as, inter alia, “protecting] the largest natural drinking water source in New York” and “preserv[ing] the Pine Barrens’ unique and partially endangered ecosystem”).
Plaintiffs’ equal protection claim likewise cannot survive rational basis review. As the District Court noted, the Act will survive an equal protection challenge “if there is any ‘plausible’ justification for the distinctions [it] draw[s].” Dittmer, 188 F.Supp.2d at 293 (quoting Weinstein v. Albright, 261 F.3d 127, 140 (2d Cir.2001)). Plaintiffs’ equal protection claim appears to be founded on the argument that the Act irrationally designates the plaintiffs’ land as part of the Pine Barrens’ “core preservation area,” while designating the Calverton Naval Weapons Industrial Reserve Plant as part of the less restrictive “compatible growth area.” Plaintiffs’ contention is not even factually correct. While the developed portions of the Calverton Plant (e.g., jet runways, access roads, and airplane hangars) are located within the compatible growth area, the *379undeveloped portions of the Calverton Plant are — like the plaintiffs’ undeveloped land — located within the core preservation area. The Act’s distinction between developed and undeveloped land is rationally related to the legitimate interests that the Act was designed to serve: protecting the Pine Barrens’ aquifer and preserving its unique and endangered ecosystem. Thus, the District Court properly denied plaintiffs’ motion for summary judgment, and granted defendants’ motion for summary judgment, on the equal protection claim.
We have considered plaintiffs’ remaining contentions and find them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.